Citation Nr: 1737640	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied reopening of the claim of entitlement to service connection for a thoracic spine disorder.  The Veteran timely filed a Notice of Disagreement (NOD) with the rating decision; however, the RO did not issue a Statement of the Case (SOC) before the claim was certified to the Board.

The claim was previously before the Board in December 2016.  In addition to the issue of whether new and material evidence had been submitted to reopen the service connection claim for a thoracic spine disability, a service connection claim for a left knee disorder was before the Board.  The Board remanded both claims; the new and material evidence claim for the issuance of an SOC under Manlincon v. West, 12 Vet. App. 238 (1999); and the service connection claim for a left knee disorder for a new examination, as directed by a Joint Motion for Remand and Court Order of the United States Court of Appeals for Veterans Claims (Court) in August 2016.

While the claims were in remand status, in a May 2017 rating decision the RO granted service connection for the left knee strain secondary to a service-connected anterior cruciate ligament (ACL) tear, right knee status post-reconstruction surgery.  The RO assigned an initial 10 percent disability rating and an effective date of September 27, 2007.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a left knee disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues  are not before the Board. 

Also while the matter was in remand status, the RO issued an SOC for the claim of service connection of a thoracic spine disability in May 2017.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in June 2017.  


FINDINGS OF FACT

1.  The Board denied service connection for a thoracic spine disability in a June 2014 decision.

2.  The evidence received since the June 2014 decision is cumulative and redundant of evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a thoracic spine disability. 


CONCLUSIONS OF LAW

1.  The June 2014 Board decision that denied service connection for a thoracic spine disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria for reopening the claim for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Background

The Veteran's service treatment records document treatment for muscle spasm of left trapezius and lumbar strain in February 1984 and probable mild fasciitis in June 1985.  Examinations conducted in October 1979, January 1980, August 1982, January 1982, and January 1988 all showed that the Veteran's spine was normal.  On each of these occasions but one, the Veteran denied having or ever having had recurrent back pain.  At the January 1988 separation examination, the Veteran checked the box indicating that he had in the past or at the time had recurrent back pain.  The medical history report did not describe the back pain and, as noted, the Veteran's spine was examined and determined to be normal.  

In pertinent part, the post-service record on appeal includes a March 2004 VA treatment record indicating that the the Veteran told a chiropractor that he first hurt his back in the Navy, experienced one to two flare ups a year, and the onset of his current sharp pain under the right shoulder blade was March 2004.  

In September 2007, the Veteran filed a claim of service connection for a thoracic spine disability, alleging that he had felt constant back pain since service.  

The Veteran was provided a VA examination in March 2008 at which time he was diagnosed with mild degenerative joint disease of the thoracic spine.  The Veteran described an in-service back injury to the examiner, stating that he had developed intermittent back pain through the years after picking up refrigeration containers in service and feeling his back pop and hurt.  He told the examiner that his back pain became constant in about 2003 or 2004.  After examining the Veteran and recounting his multiple visits to the doctor for a strained inferior portion of the left trapezius from February 1984 to June 1985, the examiner opined that the Veteran's mild degenerative joint disease of the thoracic spine was not caused by his trapezius strain in military service.  She explained that there is no physiologic basis upon which to assert that a muscle strain specifically a trapezius strain, caused degenerative joint disease.  The examiner further cited the Veteran's lack of continuity of care from 1985 to the time of the examination. 

Based on this evidence, in a June 2014 decision, the Board, inter alia, denied service connection for a thoracic spine disability, finding that the most probative evidence established that the Veteran's current thoracic spine disability was not incurred in service or otherwise causally related to service.  

The record on appeal indicates that the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  According to a July 2015 Joint Motion for Partial Remand, however, the Veteran indicated that he did not wish to contest the issue of entitlement to service connection for a thoracic spine disorder and, thus, the Board's decision as to that issue should be affirmed.  

Under these circumstances, the Board's June 2014 decision is final and not subject to revision on the same factual basis.  

Since that date, the Veteran filed a VA Form 21-526EZ Fully Developed Claim requesting a reopening of his back injury claim.  In February 2016, the Veteran underwent a VA examination where the examiner concluded that the claimed condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran filed a NOD with this rating decision, and, as stated above, was certified to the Board before an SOC was issued.  The Board remanded for the issuance of an SOC, and the RO issued one in May 2017.  The matter was then returned to the Board.

III.	Applicable Law

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

IV.	Analysis
 
After considering the evidence of record received after the June 2014 Board decision under the laws and regulations set forth above, the Board finds there is no evidence in the record to reopen the claim.  As described in the February 2016 rating decision and the June 2014 Board decision, the unsubstantiated element necessary to establish service connection for the Veteran's thoracic spine disability is the nexus requirement.  In other words, evidence must show that the Veteran's thoracic spine disability was caused by the in-service injury.  

The evidence at the time of the June 2014 Board decision included service treatment records (STRs), VA medical treatment records, treatment records from the Veteran's chiropractor, and the Veteran's statements.  At the time there was a diagnosis of degenerative joint disease and arthritis in the thoracic spine, but the most probative evidence showed that it was not related to service.  

Evidence received since the final Board decision denying service connection for the thoracic spine disability includes no newly-diagnosed spine disabilities; rather, VA continues to diagnose degenerative arthritis disorders, just as it had prior to the 2014 decision.  The Veteran was afforded a VA examination in February 2016, and the examiner reviewed the Veteran's electronic file and conducted an in-person examination.  The examination report again shows that the Veteran's current thoracic spine diagnosis is less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran submitted statements in his NOD and June 2017 VA Form 9 detailing his injury and claiming that his current condition is due to the in-service injury.  The Veteran's contentions do not amount to new and material evidence because they are the same as those described to the medical examiner in the March 2008 VA examination and again in a January 2009 VA Form 9 attachment and therefore the information is cumulative.

VA treatment records associated with the claims file since the final Board decision do not relate to a nexus between the Veteran's active service and any current thoracic spine disability.

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the claim of service connection for a thoracic spine disability has not been received and the claim may not be reopened.  The evidence addressed above is new in that it was not previously before the Board; however, the evidence is not material for purposes of reopening the service connection claim.  The Veteran has not offered any additional evidence which reflects that his thoracic spine disability originated in or is in any way related to his military service, nor has VA received any evidence to trigger it's duty to assist under Shade.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for a thoracic spine disability.  Therefore, the claim may not be reopened and the appeal must be denied.



ORDER

The application to reopen the claim for entitlement to service connection for a thoracic spine disability is denied.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


